Citation Nr: 1530891	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  07-34 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied entitlement to the benefits sought.  

In January 2008, the Veteran and his wife testified at a local hearing held at the RO before a Decision Review Officer (DRO); the transcript is of record.  

In June 2011, the Board remanded the Veteran's claims for additional development.  Specifically, the Board remanded the claim to obtain updated VA treatment records issued at the VA medical center (VAMC) in Albuquerque, New Mexico.  In addition, the Veteran was scheduled for VA examinations of the spine and auditory system.  After the VA treatment records had been obtained and associated with the claims file, and the Veteran underwent the specified VA examinations, the Veteran's claims file was transferred to the Board.  In December 2013, the Board remanded the claim again for additional evidentiary development.  In addition to scheduling the Veteran for another VA examination of the spine, the Agency of Original Jurisdiction (AOJ) was instructed to retrieve the Veteran's VA treatment records at the Albuquerque VAMC and Gallup Community-Based Outpatient Clinic (CBOC) for the period prior to 2000, and since June 2011, and to attempt to retrieve any medical and audiological occupational treatment records and evaluation reports generated by the Veteran's identified employers for the period from 1969 to 1972, and from 1975 to 2002.  It is now returned to the Board. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim, and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  

As noted above, pursuant to the December 2013 Board remand, the AOJ was instructed to contact the Veteran and request that he identify the names and addresses of his prior employers where he worked as a uranium miner from 1969 to 1972, and as a machine maintenance worker and operator at a water treatment plant from 1975 to 2002.  Once the Veteran provided this information, the AOJ was then instructed to request from all identified employers the reports of all medical and audiological occupational treatment records as well as reports of all medical and audiological evaluations and examinations dating since 1969.  In an April 2014 statement, the Veteran provided his occupational history, and listed the various places, corporations, and agencies where he had been employed after his separation from service.  The Veteran also completed a number of medical release forms for each of these employers in April 2014.  However, it does not appear that that AOJ followed through with the remand directive in contacting the identified employers and requesting from them the Veteran's medical/audiological evaluations and examinations dating since 1969 from these employers.  During the January 2008 hearing, the Veteran stated that following his discharge from service, he underwent routine post-service occupational audiological evaluations.  In addition, during the February 2014 VA spine examination, the VA examiner acknowledged that the Veteran worked as a uranium miner from 1969 through 1972, and noted that based on certain medical journals, low back pain is prevalent amongst miners and within the mining community in general.  As such, records issued by the Veteran's employer may not only contain information regarding the Veteran's hearing loss disability, but also documentation concerning his low back complaints.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1).  In light of the fact that records from the Veteran's previous employers may contain information relevant to the claims on appeal, the Board finds that the claim must be remanded once again to attempt to obtain the specified treatment records.  

In addition, as discussed above, the Veteran was scheduled for a VA spine examination in February 2014, during which time the examiner evaluated the Veteran's low back disability, and addressed the likelihood that said disability was incurred in service, or otherwise related to his military service.  In answering this question, the examiner was asked to determine whether there were any separate neurological or muscular disabilities in the lower extremities, and if so, whether said disability(ies) is/are at least as likely as not due to or aggravated (permanently worsened beyond normal progression) by the low back disability.  In providing this opinion, the examiner was asked to address and discuss the Veteran's reports of leg cramps during service, his lay assertions and testimony pertaining to ongoing leg cramps since discharge, and diagnoses of degenerative joint disease (DJD) and a torn meniscus in the right knee in the September and November 2009 VA treatment records.  In her opinion, the examiner found that the Veteran's subjective complaints of radiculopathy were not borne out on examination, and no separate muscular diagnosis related to back pain was evident on examination.  The examiner further noted that the diagnoses of DJD/torn meniscus of the right knee did not "add anything to the discussion about his back."  Unfortunately, the Board does not find this opinion to be adequate.  The Veteran asserts that he has a bilateral leg disorder that is secondary to his low back disability.  Although the examiner acknowledged the earlier diagnoses of DJD and torn meniscus in the right knee, she did not address whether these disorders were secondary to the low back disability.  In McClain v. Nicholson, the Court held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  See 21 Vet. App. 319, 321 (2007).  As such, even if the Veteran was not shown to have DJD and/or a torn meniscus of the right knee at the time of the VA examinations, this does not relieve the examiner of her obligation to address the Veteran's medical history, and determine the nature and etiology of these disabilities since service and during the pendency of his claim pursuant to the Board Remand instructions.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that another medical examination and opinion which considers all of the evidence of record, and which provides an etiological opinion with sufficient rationale and explanation regarding the Veteran's bilateral leg disability, is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Albuquerque VA Medical Center (VAMC) and Gallup CBOC relevant records pertaining to treatment the Veteran has received for his back, lower extremities, hearing loss and tinnitus from September 2014 to the present time.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Ask the Veteran to once again to provide the names and full addresses for his previous employers, as well as the specific dates in which he was employed there.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of any medical and audiological occupational treatment records and reports of all medical and audiological evaluations and examinations dating since 1969.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

3. Then, once these records have been obtained, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any bilateral leg disability present.  The claims folder, to include all records on VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the September 2009 VA treatment report reflecting an assessment of a torn meniscus in the right knee, and the November 2009 VA treatment report reflecting an assessment of medial compartment DJD.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a bilateral (or unilateral) leg disability, to include any muscular or orthopedic disability associated with the right knee.  If the examiner finds that the Veteran does not have a disability affecting the lower extremities, he/she should reconcile these findings with the September and November 2009 VA treatment records reflecting medical findings of a right knee disability.  For any bilateral leg disability diagnosed on examination, OR during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service complaints of leg cramps.  In answering this question, the examiner should address any assertions made by the Veteran indicating that he has experienced ongoing symptoms of pain in the legs since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statement regarding continuity of symptoms since military service.  

If the examiner finds that it is unlikely that the bilateral leg disability, to include the right knee disorder, had its onset in service or is otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any bilateral leg disability (to include a right knee disorder) diagnosed on examination, OR during the pendency of the claim which has resolved at the time of the examination, was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected low back disability.  If the examiner finds that low back disability has not caused the bilateral or unilateral leg disability but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any bilateral or unilateral leg disability.  If a baseline is established, the examiner should comment on how much the bilateral or unilateral leg disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  
The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  If the examiner finds that the Veteran's bilateral or unilateral leg disability is not related to his service, and/or secondary to his service-connected back disability then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  


If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4. Review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5. Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




